Citation Nr: 1625161	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to a thyroid disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, to include as secondary to a thyroid disorder.   


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in June 2014, and a transcript of the hearing is associated with his claims folder.  

The Board denied the claims in an August 2014 decision which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand (JMR) in March 2015 and the Board remanded the claims in June 2105.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided here.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's Graves' disease and hypertension appear to have had their onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Graves' disease are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Endocrinopathies and cardiovascular renal disease, including hypertension, are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

On service entrance examination, the Veteran's blood pressure was 130/74.  Service treatment records do not report thyroid or hypertension diagnoses.  On service discharge examination, the Veteran's blood pressure was 160/64.  He indicated that he was in good health.  

On VA evaluation in May 1974, the Veteran reported that his eye "popped out" at work, and early Graves' disease was found.  On VA examination in November 1975, there was no mention of any problems in service and it was reported that Graves' disease was diagnosed in May 1974.  The Veteran also complained of nervousness on VA examination, and nervousness associated with Graves' disease was diagnosed.  

Pursuant to the recent Board remand, a VA examiner in January 2016 reviewed the record and concluded that the Veteran's thyroid disorder was less likely than not incurred in service.  The rationale was that one elevated systolic blood pressure reading in service is not diagnostic of anything.  The examiner noted that the Veteran's in-service weight gain and very slow pulse argued strongly that he did not have a hyperthyroid condition in service, as early symptoms of hyperthyroidism are weight loss and tachycardia.  He felt that it was pure speculation to opine on symptoms between service discharge in March 1972 and May 1974, as there were no records in that period.  Due to a strong family history, the Veteran's condition was considered inherited and unrelated to service.  

In January 2016, Greg Kane, M.D opined that the Veteran's Graves' disease was more likely than not present during his active military service.  Dr. Kane noted the Veteran's blood pressures on service entrance and discharge, and that his blood pressure of 160/64 on service discharge examination was high, with a markedly elevated pulse pressure of 96 (160-64), whereas such pulse pressure had been 56 on service entrance examination.  He indicated that nonetheless, the service discharge examiner failed to order testing for thyrotoxicosis for the Veteran.  He also noted that in November 1972, the Veteran noticed vitiligo, which can be related to a disorder in which the immune system attacks and destroys melanocytes in the skin, according to sources online.  Dr. Kane noted that Graves' disease is a disorder of the immune system.  

Dr. Kane indicated that in Graves' disease, the thyroid is tricked into making extra thyroid hormone.  The effects vary from person to person.  For any one patient, the effects vary over time.  Symptoms may predominate in a single organ system, change bowel habit, or cause emotional lability or gynecomastia.  There may be palpitations, tremor, or atrial fibrillation.  Weight loss may happen, but was encountered more in past decades when diagnosis and treatment were harder and advanced disease was more common.  Nowadays, isolated weight loss is seen in the elderly.  Graves' disease can also be subclinical or asymptomatic.  Also, hyperthyroidism affects the heart and vascular system, and one effect is hypertension which is typically systolic in nature, and manifested in particular by a widened pulse pressure.  

Dr. Kane cited two medical journal articles which indicate that a widened pulse pressure is characteristic of hyperthyroidism, and another one which indicates that by the time hypertension has developed, and there is a widened pulse pressure, Graves' disease is no longer subclinical, but is instead symptomatic.  He indicated that the effects of hyperthyroidism on blood pressure are so characteristic that the presence of hypertension justifies thyroid hormone testing, and cited medical literature on this.  He stated that this is especially true in the setting of new onset systolic hypertension with a widened pulse pressure.  Dr. Kane indicated that the Veteran entered service without hypertension and that at discharge, his blood pressure was pathologically elevated, and his pulse pressure was markedly and abnormally widened.  He stated that the Veteran developed these conditions during service, and that there was no reasonable doubt that the pathologic blood pressure present on service discharge examination was caused by Graves' disease that the discharge examination physician failed to test for and diagnose.  He stated that it is more likely than not, to a reasonable degree of medical certainty, that the Veteran developed his Graves' disease during his service.  Dr. Kane reiterated that the symptoms of Graves' disease are variable; that during the Veteran's service, he did not have weight loss, bowel dysfunction, gynecomastia, or other occasional features of Graves' disease; and that this is just as expected.  

The Veteran's representative argued in 2016 that the VA examiner in January 2016 indicated that the Veteran did not have tachycardia during service.  However, even at the time of the 1975 VA examination, he did not exhibit that symptom, yet he carried a diagnosis of Graves' disease.  The absence of tachycardia did not preclude a diagnosis.  The representative also noted that 38 C.F.R. § 4.119, Diagnostic Code 7900 (2015), for hyperthyroidism, considers increased pulse pressure as an element for both 30 and 60 percent evaluations, and that the VA examiner in January 2016 made no mention of the elevated pulse pressure which was shown on the service discharge examination.  Instead, the VA examiner seemed to indicate that the absence of a diagnosis until shortly after the end of the presumptive period was fatal to the claim.  The VA examiner focused on the absence of symptoms of Graves' disease which the Veteran has never displayed.  The representative also pointed out that causation is not an element of 38 U.S.C.A. § 1110, whereas the VA examiner in January 2016 concluded that because the Veteran had family members with Graves' disease, his Graves' disease was likely inherited.  The representative noted that if a disease began during service or if a chronic disease such as Graves' disease began within one year following separation, VA compensates for it.  

Based on the evidence, the Board concludes that service connection is warranted for the Graves' disease, as it appears to have been manifest in service as reflected by his markedly elevated pulse pressure which was present on service discharge examination.  There are several medical opinions of record, but the opinion of Dr. Kane is accepted as most probative.  He indicated very clearly that the Veteran had a markedly elevated and widened pulse pressure in service and that he should have been tested for Graves' disease at that time.  The opinion from the VA examination in January 2016 is found to be not as probative, as it relied on the absence of tachycardia and weight loss which the Veteran did not have even after he was diagnosed with Graves' disease.  In contrast, Dr. Kane has stated that the symptoms of Graves' disease are variable from person to person and over time.  The VA examiner also indicated that he could not provide an opinion on symptoms in the year after service until approximately May 1974 because of the lack of records.  

The Veteran was discharged from service in March 1972.  As noted in the JMR, the evidence reflects an increased blood pressure reading at separation and a diagnosis of Grave's disease "a short time following the applicable presumptive period."  The intent of getting a medical opinion on remand was to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestations of the chronic disease to the required 10 percent degree. 38 C.F.R. § 3.307(c).  Dr. Kane's medical opinion addresses that question, provides clear supporting rationale and supports the grant of service connection.   

As for hypertension, the Veteran's blood pressure was 160/64 on service discharge examination.  The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015) indicate that isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Dr. Kane reviewed the record in January 2016 and indicated that the Veteran's service discharge examination blood pressure was high and pathologically elevated, and that typically systolic hypertension manifested by a widened pulse pressure which was shown on the service discharge examination is an effect of hyperthyroidism.  He indicated that there was no reasonable doubt that the pathological blood pressure present on service discharge examination was caused by Graves' disease.  Dr. Kane's opinion that the Veteran had systolic hypertension in service will not be questioned.  While the provisions of 38 C.F.R. § 4.104 indicate that hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days, the Veteran had no further testing for hypertension in service despite the hypertensive blood pressure of 160/64 at the time of his service discharge examination, and that fact should have prompted the service discharge examiner to investigate further.  Hypertension is considered to be a chronic disease pursuant to 38 C.F.R. § 3.309, and any subsequent manifestations of it are considered service-connected unless clearly attributed to another cause.  38 C.F.R. § 3.303(b).  Accordingly, service connection will be granted for hypertension.   Reasonable doubt is resolved in the Veteran's favor in this regard.  


ORDER

Service connection for Graves' disease is granted.

Service connection for hypertension is granted.

REMAND

The Veteran claims service connection for a psychiatric disorder, including as secondary to his now service-connected Graves' disease.  Service treatment records are silent for reference to psychiatric symptomatology, and the Veteran reported that he was in good health on his service discharge examination.  

The Veteran complained of nervousness on VA examination in November 1975, and the VA examiner found it to be associated with his thyrotoxicosis.  Schizophrenia was diagnosed during an examination for Social Security Administration purposes in February 2006.  At the time, the Veteran talked about depression, insomnia, and "all kinds of problems."  He said that he had been having problems since 1975, and that they seemed to be coming back.  Psychosis and depression were diagnosed on VA evaluation in March 2006, when the Veteran reported that for the past 2-3 years, he had been hallucinating, and that he was very depressed.  

A June 2014 VA medical record reports an assessment of insomnia, and an April 2015 VA medical record reports a history of schizophrenia.  On mental status examination, the Veteran was angry and irritable, but other mental status examination findings were normal, and insomnia was assessed.  

The nature and etiology of any psychiatric disability diagnosed during the course of this appeal (from approximately September 2009) is unclear and a medical opinion is required.  38 C.F.R. § 3.159(c)(4).  The evaluation of the now service-connected Graves' disease contemplates emotional instability as a symptom of a 60 percent rating.  From the current evidence, it is unclear whether there is a separately diagnosed psychiatric disability or whether the symptoms would be contemplated as part of the now service-connected Graves' disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since September 2009.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder which has been present at any time since September 2009.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner identify any and all psychiatric disorders which have been manifest since September 2009, and should address the following:  

(a) For any psychiatric disability diagnosed since September 2009, is it a separately diagnosed disorder or a symptom of the service-connected Graves' disease?  

If a separately diagnosed psychiatric disorder is identified, answer the following questions:  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disorder was incurred in or aggravated by service?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected Graves' disease?

(d) Is it at least as likely as not that any currently diagnosed psychiatric disorder was aggravated by the Veteran's service-connected Graves' disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


